Dismiss; Opinion Filed January 24, 2020




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01142-CV

                 IN THE INTEREST OF A.L.K. AND L.M.K., CHILDREN

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-04986

                              MEMORANDUM OPINION
                           Before Justices Myers, Schenck, and Carlyle
                                    Opinion by Justice Myers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated September 18, 2019, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to do

so would result in dismissal of the appeal. Also by postcard dated September 18, 2019, we

informed appellant the docketing statement in this case was due. We cautioned appellant that

failure to file the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated January 6, 2020, we informed appellant the clerk’s record

had not been filed because appellant had not paid for the clerk’s record. We directed appellant to

provide verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal
without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE



191142F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF A.L.K. AND                      On Appeal from the 254th Judicial District
 L.M.K., CHILDREN                                   Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-12-04986.
 No. 05-19-01142-CV                                 Opinion delivered by Justice Myers.
                                                    Justices Schenck and Carlyle participating.


       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 24th day of January, 2020.




                                              –3–